HESTER, Judge:
This is an appeal from the Judgment of Sentence of the Court of Common Pleas of Allegheny County, Pennsylvania, Criminal Division imposed at Criminal Information No. 7700100. The procedural history and facts relevant to the issues on appeal are as follows:
*123Appellant was arrested on December 21, 1976 in the Shadyside area of Pittsburgh by the city police who were acting in response to a radio call concerning a purse snatching involving two women. He was charged with two counts of robbery, two counts of theft, and two counts of simple assault. After his motion to suppress was denied, appellant proceeded to trial in front of the Honorable Joseph Ridge and a jury. Appellant’s demurrer to one count of simple assault was granted. The jury returned a verdict of guilty as to all other counts. After post trial motions were denied, this timely appeal followed. Mrs. Elizabeth Flesher and her daughter Martha Merola were the victims of a purse snatching at Elwood and Sommerlee Streets in the Shadyside area of Pittsburgh. Mrs. Flesher indicated that she felt an arm behind her tugging at her purse. When her assailant was unable to obtain the purse, he moved in front of her and pulled so forcefully that she fell to the ground, but not before she had an opportunity to see him face to face. Mrs. Merola also felt her purse being slipped off her arm, but did not see her assailant, and gave no description of him to the police when she called to report the incident. Upon receiving the call, two Pittsburgh police officers went to an area known by them to be an area where purses were discarded after robberies. They discovered appellant and his co-defendant going through two purses. The two suspects were arrested and returned to the scene where appellant was identified by Mrs. Flesher as her assailant. The purses which appellant and his co-defendant had in their possession were those of the victims. Both defendants were also identified by a witness who saw them fleeing the scene, left to search for them, and then returned to make his identification. After questioning, each defendant signed a statement admitting his participation with his co-defendant.
During the trial, although the extrajudicial confession of the co-defendant was ordered to be “Brutonized” so as to delete any reference to appellant, the police officer incorrectly read the statement, thereby implicating the appellant. Cautionary instructions were then given to the jury by the court.
*124Appellant and his co-defendant later took the stand and testified that the statements were the product of an illegal arrest and were obtained as a result of abuse and coercion by the police.
Additionally, during the Commonwealth’s case, after a short recess, while counsel for appellant was not present, the trial commenced with the trial judge asking counsel for the co-defendant to “cover” for appellant’s counsel, which request was agreed to by co-defendant’s counsel. The direct examination of Mrs. Merola was begun at that time. Subsequently, counsel for the appellant was granted an opportunity to read the 31 questions and responses he had missed, and was granted an opportunity to further cross-examine Mrs. Merola, which he declined to do. This particular testimony did not implicate the appellant or his co-defendant.
Appellant first contends that the reading of his co-defendant’s statement implicating him constituted grounds for a mistrial based on a violation of his Sixth Amendment right to confront the witnesses against him. The United States Supreme Court has held that where the declarant co-defendant fails to testify, the introduction of his confession implicating the defendant violates his rights of confrontation and cross-examination. Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).
However, where the co-defendant later testifies at the joint trials and denies making the statement, the court has held that there was no denial of Sixth Amendment rights. Nelson v. O’Neil, 402 U.S. 622, 91 S.Ct. 1723, 29 L.Ed.2d 222 (1971). Cross-examination is full and effective even if it elicits only a denial by the co-defendant that he ever made the confession. Commonwealth v. Hirsch, 225 Pa.Super. 494, 311 A.2d 679 (1973); Commonwealth v. Howard, 231 Pa.Super. 353, 331 A.2d 845 (1974).
We are now confronted with a situation where two co-defendants admitted making statements but testified that their confessions were the product of coercion and physical abuse by the police. Once appellant’s co-defendant *125affirmed his statement but denied its veracity, cross-examination by appellant’s counsel would have been futile. Since appellant and his co-defendant asserted a common defense at a joint trial, the co-defendant’s testimony was more favorable than any that cross-examination could possibly have produced. Hence, appellant was not denied either the opportunity or the benefit of full and effective cross-examination and his right of confrontation guaranteed by the Sixth Amendment has not been violated.
Appellant further contends that he was denied his right to the assistance of counsel, as guaranteed by the Sixth Amendment to the United States Constitution. Appellant relies on the case of Commonwealth v. Vivian, 426 Pa. 192, 231 A.2d 301 (1967) wherein the defendant was denied the right to confer with his counsel during the noon day recess while the defendant was under examination as a witness. However, a careful review of the record made during counsel’s absence here clearly indicates that neither appellant nor his codefendant was implicated by Mrs. Merola. She testified that she did not see the man who took her purse.
Trial counsel, after having an opportunity to review this portion of the record, chose not to ask any questions, obviously because of careful reading discloses the fact that nothing could possibly be gained by cross-examination. Furthermore, the defendants were asserting a joint defense and for dual representation during that short period to be ineffective, there must be a conflict of interest. Commonwealth v. Breaker, 456 Pa. 341, 318 A.2d 354 (1974). Such a conflict of interest does not appear in the record.
We note that at no time did the trial court enter an order depriving appellant of the right to confer with counsel as in Commonwealth v. Vivian, supra.
Therefore, while not condoning the procedure used by the trial court, we hold that appellant was not deprived *126of his right to the assistance of counsel as there was absolutely no prejudice to him.
Accordingly, the Judgment of Sentence is Affirmed.
PRICE, J., files a concurring opinion.